COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-05-349-CV
 
 
ROBERT F. KOHSMANN AND                                               APPELLANTS
DIANE
L. KOHSMANN
                                                   V.
 
BARBARA ESCUDERO AND                                                    APPELLEES
CRAIG
DANSHAW
 
                                              ------------
 
           FROM
THE 236TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellants Robert F. Kohsmann and Diane L. Kohsmann attempt
to appeal from a trial court order granting an AInterlocutory
Summary Judgment@ in favor of appellees Barbara Escudero and
Craig Danshaw.  On October 3, 2005, we
notified the Kohsmanns that we were concerned this court may not have
jurisdiction over this appeal because the order appears to be a partial summary
judgment that does not dispose of all issues in the case.  
We also informed the Kohsmanns that the appeal would be
dismissed for want of jurisdiction unless they or any party desiring to
continue the appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  We
have not received any response. 
Because there is no final judgment or appealable
interlocutory order, we dismiss this case for want of jurisdiction.  See Tex.
R. App. P. 42.3(a), 43.2(f); Lehmann v. Har-Con Corp., 39 S.W.3d
191, 192‑93 (Tex. 2001). 
 
PER CURIAM
 
PANEL
D:   MCCOY, J.; CAYCE, C.J.; and
LIVINGSTON, J.
 
DELIVERED:
November 3, 2005




[1]See Tex. R.
App. P. 47.4.